On behalf of the delegation of the Republic of Fiji, I extend to Ambassador Garba our warmest congratulations on his election to the high office of President of the forty-fourth session of the United Nations General Assembly. His unanimous election is without doubt a recognition of the esteem in which he is held personally; it concomitantly reflects the high regard we all have for his great country, the Federal Republic of Nigeria. We are confident that his distinguished leadership will guide this forty-fourth session to a most successful conclusion. And the success that we achieve at this session will strengthen the supportive climate for international relations and further instil the need to interact positively among ourselves so as to solidify the basis for permanent international peace.
The General Assembly is a meeting of representatives of sovereign nations and, in a sense, is about how we can enhance relationships and co-operation, how we can promote economic and social progress and how we can live in peace with one another.
The world is now poised on the threshold of the last decade of the twentieth century and we will soon enter a new millennium. But what of the old century? The twentieth century has seen mankind suffer from two global wars, one of which was described as "the war to end all wars". Fifty years have now passed since the Second World War and, despite only limited conflicts and a period of cold war, we have witnessed the development of massive arsenals. the positive side, we have seen phenomenal advices in science and technology, enabling man to land on land on Moon and taking him to the final frontier, space. Scientific developments have helped improve living standards, increased agricultural and industrial production, and have added years to our lives.
The story of mankind is, however, not simple and our achievements will pale -to insignificance if the international co-unity cannot come to terms with itself. In this regard, it is gratifying to note that international tensions are beginning to wane, that major conflicts which have afflicted certain parts of the world appear to be in the process of resolution, in many cases using the good offices of our Secretary-General. 
It is a tragedy that, while the Iran-Iraq war has seen an end to fighting, People of Lebanon be subjected to a life of violence and insecurity? The United Nations, in an effort to eliminate suffering and pursue peace in Lebanon, sent what was to be an "interim force" which has been in that country for over 11 years. The mediation of the Tripartite High Level Arab Committee is welcomed and we earnestly hope that it can find a durable solution to the issues. 
Fiji continues to support the Palestinian people's inalienable right to self-determination and to a homeland, while at the same time recognizing Israel's right to exist as a State within secure boundaries. My delegation welcomes the withdrawal of Vietnamese troops from Kampuchea. which, we earnestly hope, will lead to the restoration of peace and to reconstruction in that ravaged country. The central role of the Association of South East Asian Nations (ASEAN) will be crucial in this regard and deserves the fullest support of the international community.
It is also pleasing to note the new dialogue between the two Koreas which we sincerely hope will reduce the obstacles to peaceful reunification. However, as we have said in the past, we believe that in the meantime neither of the two should be denied the right to join this Organization.
My delegation welcomes the recent developments in Namibia. It is most gratifying to see that, after years of international criticism and condemnation, South Africa has finally renounced its intransigence and agreed to let the people of Namibia achieve their cherished dream of independence. We look forward to the early admission of Namibia into the United Nations.
My delegation renews its call to South Africa to bring a speedy end to the abhorrent and inhuman policy of apartheid and grant to the black South African people their right to play an effective role in the government of their country. We will continue to support the measures being pursued by the international community to dismantle apartheid in South Africa, including the banning of sports contacts with South Africa.
We welcome the recent initiatives being taken to bring peace and stability to Central America. As I said earlier, the twentieth century could be looked upon as the century of world wars. The creation of the League of Nations and its successor, the United Nations, clearly manifested man's desire not merely for lasting peace, but also for social and economic benefits for all mankind. And while with all our hearts we sincerely desire permanent and secure peace, ironically, this noble objective has continued to elude us.
It has been argued that the possession of arsenals of nuclear weapons has created a regime of peace based on a balance of nuclear power. But the build-up of nuclear weapons only takes us closer to the edge of the holocaust. It is therefore important that the dialogue, discussions and active reduction of nuclear weapons should continue.
My country is committed to permanent and secure peace in our world. In pursuit of that commitment, Fiji has fully supported the United Nations in its peace-keeping activities. We have contributed troops for the United Nations Interim Force in Lebanon (UNIFIL) and for the United Nations good Offices Mission to Afghanistan and Pakistan (UNGOMAP) and, most recently, policemen for the United Nations Transition Assistance Group (UNTAG) in Namibia. Some 23 of my countrymen have paid the ultimate price while serving under the banner of the United Nations. Decolonisation, which has been one of the outstanding achievements of the United Nations, is reaching its final hour. My delegation welcomes the positive developments in New Caledonia. We are confident that France will honour the commitment made in the Matignon Agreement to give the people of that Territory the right to exercise their will through a free and genuine act of self-determination in accordance with the principles and practices established by the United Nations.
We are, however, indeed sorry that when that day comes one of the champions of the independence movement in New Caledonia, Mr. Jean Marie Tjibaou, will not be there to witness it. We in the Pacific were shocked to learn of the assassination of Mr. Tjibaou with his Deputy, Mr. Yeiwene. Mr. Tjibaou had become a familiar figure in the corridors of the United Nations, championing with dignity and forcefulness the cause of his people. He will be missed by us all.
The South Pacific is a relatively calm and peaceful region. We have pursued a number of initiatives to ensure maintenance of that situation. For example, we have established the South Pacific Nuclear Free Zone Treaty - or the Treaty of Rarotonga, as it is more commonly known. Regrettably, however, France continues to carry out nuclear testing in the region. Its action has earned the strongest condemnation by all countries in the South Pacific. When the French Prime Minister visited Fiji last month, I reiterated our concern when I told him:
"If I were to ask only one thing of you, Mr. Prime Minister, my plea would be simples please put an end to your nuclear-testing programme in the Pacific". Many of the Pacific Island countries depend almost entirely on the sea for their sustenance. Continued nuclear testing seriously threatens the resources on which they depend.
Another danger posed to our food supply and economic sustenance is the indiscriminate exploitation of our marine resources by drift-net fishing or the "wall of death" constructed by distant water fishing fleets. It is the unanimous position of the South Pacific Forum that this practice must stop.
There is a third danger which threatens our environment. The phenomenon called "the greenhouse effect" or "global warming" is likely to cause a rise in sea levels which would submerge many of the low-lying islands in the Pacific and elsewhere. This issue must continue to be addressed by the international community as a matter of urgency.
It is important for us to preserve, protect and promote our indigenous natural resources. And if it is important for us to preserve and protect our indigenous natural resources, then it is even more important for us to protect our indigenous human resources, our indigenous and tribal peoples - their special rights, their traditions, their culture.
In that regard, the international community has been concerned about these issues. The rights of indigenous and tribal peoples are guaranteed and protected under the Indigenous and Tribal Populations Convention of 1957 and under the Convention concerning Indigenous and Tribal Peoples in Independent Countries of 1989. 
Permit me to make a few remarks on the situation in my country. At the heart of the two military actions in 1987 in Fiji were the concern and fear of the indigenous Fijian people about their future. The indigenous Fijians settled in the islands of Fiji more than 3,500 years ago. Immigration into Fiji during the early part of the British colonial administration led to a situation where, before the founding of the United Nations, the indigenous Fijian people had become a minority in their own country. With the abrogation of the 1970 Constitution in October 1987 and the institution of an interim civilian Government in December 1987, there began the sensitive task of drafting a new Constitution which would guarantee and protect the special rights of the indigenous Fijian people while at the same time addressing the rights and interests of the other communities in Fiji. The Interim Government prepared a draft Constitution. Subsequently, a Constitutional inquiry and Advisory Committee was set up to receive the views and opinions of the people on a new Constitution. This 16-member Committee was made up of eminent persons in Fiji; it comprised six Indians, five Fijians, four from other races and one Rotuman, who was the Chairman. After conducting hearings throughout the country and receiving written and oral submissions over a period of eight months, and after deliberating over its report for a further three months, the Committee submitted a unanimous report to the Interim Government. It recommended, inter alia, a two-chamber parliament of Fiji - a house of representatives comprising 37 Fijians, 27 Indians, four from other races and one Rotuman; and a 34-member senate consisting of chiefs and prominent citizens from other communities.
The Interim Government released the report of the Constitutional inquiry and Advisory Committee for public information earlier this month. The Fiji Times, independently controlled and the only English daily newspaper in Fiji at the time, said in its editorial:	"The Constitutional inquiry and Advisory Committee has produced a generally balanced report after an exhaustive nation-wide enquiry. It is certainly not going to please everyone but the Committee, working within its terms of reference, has presented a compromise package that it hopes will be acceptable to all different communities ...
"It recognizes that its package is by no means perfect - that is why it recommends a review within seven years - but makes out a strong case for its acceptance now as a workable document, and workable it is".
